Title: To James Madison from Charles J. Ingersoll, [1 August-22 October] 1805
From: Ingersoll, Charles J.
To: Madison, James


          
            Sunday Evening [ca. 1 August–22 October 1805]
          
          In the 9th. vol. page 421 of Smollet’s continuation of Hume an account is given of the dispute with Spain in 1737. In the 5th. vol. page 313 of the Lords Debates the Motion of Lord Cholmendeley and Speech of Ld Carteret on this subject will be found. In page 333 Lord Carteret is thus reported “The Spanish Court says We have a right to search your ships But no search are the words that echo from shore to shore of this Island. Unless we obtain this concession from them of no search, be the grounds & pretensions what they will, we in effect give them such a right. But this takes away chicane, altercation and grounds of dispute about latitude, possessions and prohibited goods.”
          
            Sir—The above references will lead to the speeches at large from which I have preserved only a short extract. With great respect and consideration your humble servant
          
          
            C. J. Ingersoll
          
        